Citation Nr: 0009665	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement service connection for an adjustment reaction 
with depression, including as secondary to a service-
connected right paratracheal mass, lung base, with mild 
restrictive respiratory impairment.

2.  Entitlement service connection for coronary artery 
disease, including as secondary to a service-connected right 
paratracheal mass, lung base, with mild restrictive 
respiratory impairment.

3.  Entitlement to an increased evaluation for a right 
paratracheal mass, lung base, with mild restrictive 
respiratory impairment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in June 1996 
and September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.

This matter was previously before the Board.  In an April 
1998 decision, the Board denied each of the benefits sought 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 1998 Order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  Following the 
Court's order, the Board remanded the case again to afford 
the veteran a hearing before a Member of the Board.  That 
hearing was held in July 1999, and the case is once again 
before the Board for review. 

The issue of entitlement to service connection for coronary 
artery disease, as well as the issue for an increased 
evaluation for a right paratracheal mass, lung base, with 
mild restrictive respiratory impairment, will be discussed in 
the REMAND portion of this decision. 

FINDING OF FACT

The record contains competent medical evidence which 
establishes that there is a causal relationship between the 
veteran's adjustment reaction with depression and his 
service-connected right paratracheal mass, lung base, with 
mild restrictive respiratory impairment.


CONCLUSION OF LAW

The veteran's adjustment reaction with depression is 
proximately due to or the result of his service-connected 
right paratracheal mass, lung base, with mild restrictive 
respiratory impairment.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Joint Motion, the veteran's claim for service 
connection for an adjustment reaction with depression is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In this 
regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en banc 
United States Court of Appeals for Veterans Claims (United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

In the present case, a February 1990 rating decision granted 
service connection for a paratracheal mass of the right lung 
base with mild restrictive respiratory impairment.  The 
veteran now claims that his diagnosis of adjustment reaction 
with depression was either caused or aggravated by his 
service-connected right lung disability.  He maintains that 
this service-connected disability has restricted his ability 
to work and perform normal everyday activities, thereby 
causing anxiety and depression.  For the following reasons, 
the Board agrees.

The veteran's service medical records include an entrance 
examination report dated in April 1983, in which the veteran 
checked both "yes" and "no" when asked if he had frequent 
trouble sleeping and depression or excessive worry.  No 
diagnosis was provided, however, and the veteran was accepted 
for service.  The veteran was referred to the Mental Health 
Clinic in August 1979 for evaluation of possible drug abuse 
after being implicated by two individuals apprehended for 
possession of marijuana.  The assessment was negative for 
emotional disturbance.  Thus, no chronic psychiatric disorder 
was shown to have been present in service. 

Nevertheless, the evidence supports the finding that the 
veteran's psychiatric disorder is related to his service-
connected right lung disability.  In denying the veteran's 
claim in April 1998, the Board pointed to several opinions of 
record which suggest that the veteran's psychiatric disorder 
is related to his nonservice-connected coronary artery 
disease (CAD).  In an April 1997 letter, Donald T. Cross, 
Ph.D., stated that he first treated the veteran for 
depression in 1987.  Dr. Cross indicated that the veteran's 
current depression was made worse by his recent diagnosis of 
heart disease.  Dr. Cross further stated that spots on the 
veteran's lungs also had been a concern for some time as 
well.  Additionally, a VA psychological evaluation report 
dated in May 1997 included a diagnosis of "adjustment 
reaction with depression due to medical condition."  The 
examining psychologist stated that the veteran's depression 
appeared to be tied to his heart disease, which the veteran 
viewed as life threatening. 

In the Joint motion, it was noted that several medical 
opinions of record suggest that the veteran's psychiatric 
disorder is related to his service-connected lung condition, 
which the Board failed to adequately discuss in its April 
1998 decision.  A report of a VA psychological evaluation 
performed in April 1997 included a diagnosis of "adjustment 
reaction with depression due to medical problems."  The 
psychologist opined that the veteran's depression was related 
to his chronic lung condition and its limitations and future 
ramifications.  The veteran was also afforded a VA 
examination in March 1997 by a physician's assistant.  
Although that examination focused on the veteran's heart and 
lung problems, the examiner concluded that the veteran's 
anxiety and depression was secondary to his service-connected 
condition.  

The Board finds that the forgoing evidence supports the 
theory that the veteran's adjustment reaction with depression 
is related to his service-connected right lung disability.  
The Board has considered the opinions provided by Dr. Cross 
and the VA psychologist in the May 1997 VA psychological 
evaluation report which attribute the veteran's psychiatric 
disorder to his nonservice-connected heart disease.  However, 
neither opinion by Dr. Cross or the VA psychologist excluded 
the possibility that the veteran's psychiatric disorder is 
also related to his service-connected right lung disability.  
These opinions merely reflect that the veteran's nonservice-
connected heart condition plays some role in his adjustment 
reaction with depression.  As such, neither opinion is in 
direct conflict with the opinions contained in the VA 
examination reports dated in March and April of 1997, both of 
which relate the veteran's adjustment reaction with 
depression to his service-connected right lung disability.  
While the opinion contained in the March 1997 report was 
provided by a physician's assistant, the psychological 
evaluation in April 1997 was performed by a VA psychologist 
who apparently reviewed the veteran's claims file.  The Board 
places significant probative value on the psychologist's 
opinion.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (19940 (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not prior clinical records and 
other evidence were reviewed).

In conclusion, the Board finds that the veteran's adjustment 
reaction with depression is related to his service-connected 
right lung disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue to the 
determination of the matter, the benefit of the doubt in 
resolving that matter must be given to the veteran).  
Accordingly, the Board concludes that service connection for 
an adjustment reaction with depression is warranted. 


ORDER

Service connection for an adjustment reaction with depression 
as secondary to a service-connected right paratracheal mass, 
lung base, with mild restrictive respiratory impairment, is 
granted. 


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his service-connected right 
paratracheal mass, lung base, with mild restrictive 
respiratory impairment.  He also claims that his coronary 
artery disease (CAD) is related to his service-connected 
right lung disability. 

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased rating 
for his service-connected lung disability is shown to be well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  Further, the Board notes that the 
Court in granting the parties' Joint Motion in this case, 
also has determined that the veteran's claim for service 
connection for coronary artery disease is well grounded.  

In the Joint Motion it was determined that a remand was 
required with respect to the veteran's claim of entitlement 
to a rating in excess of 10 percent for his right lung 
disability due to the Board's failure to consider all 
potentially relevant Diagnostic Codes.  Prior to October 
1996, sarcoidosis  was an unlisted condition in the VA 
Schedule for rating disabilities.  Under Diagnostic Code 
6820, benign new growths were rated based on interference 
with the respiration using any applicable respiratory 
analogy.  The veteran's sarcoidosis was rated as 10 percent 
disabling under that scheme by analogy to pulmonary emphysema 
under Diagnostic Code 6603.  See 38 C.F.R. § 4.27 (1999).  

During the course of this appeal, VA issued new regulations 
for the evaluation of respiratory disorders, effective 
October 7, 1996.  Those changes included the addition of 
Diagnostic Code 6846 pertaining to sarcoidosis.  Under this 
code provision, a 30 percent evaluation is provided for 
sarcoidosis where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent evaluation 
requires a showing of pulmonary involvement requiring 
systematic high dose (therapeutic) corticosteroids for 
control.  A 100 percent rating is warranted where there is 
cor pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (effective since October 7, 
1996).

The Joint motion pointed out that the Board failed to 
consider Diagnostic Code 6846 in evaluating the veteran's 
sarcoidosis, as required under Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  The effective date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  Id.; Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Thus, any increase in 
disability based on the revised criteria cannot become 
effective prior to October 7, 1996.

Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In light of this, the Board finds that 
further action, to include the RO's adjudication of the 
veteran's claim for an increased evaluation under the revised 
rating criteria is needed, and, in the event that the claim 
continues to be denied, notice to the veteran of the most 
recent rating criteria is also required so that he may 
respond with any appropriate argument in support of his 
alleged entitlement to the claimed benefit.  The veteran 
should also be afforded an appropriate respiratory 
examination to include findings which correlate with the 
revised criteria under Diagnostic Code 6847.  

In addition, the Joint Motion also stated that a remand was 
required with regard to the Board's denial of service 
connection for a heart condition as secondary to his service-
connected sarcoidosis.  The Joint motion pointed out that the 
Board's denial was based on the August 1997 VA examination 
report which was flawed in several respects.  First, although 
the examiner found no direct etiological relationship between 
the veteran's service-connected sarcoidosis and his 
cardiovascular condition, that opinion did not address 
whether the veteran's cardiovascular condition was aggravated 
by the service-connected sarcoidosis, as required by 
38 C.F.R. § 3.310.  See Allen, supra.  Second, the examiner 
who provided that opinion was a physician's assistant and not 
a cardiologist.  Finally, the examiner erroneously concluded 
that certain cardiology test results, including 
electrocardiograms and stress tests, from 1996 and 1997 were 
essentially normal when in fact, some of the tests revealed 
cardiac abnormalities.  Therefore, a remand is in order so 
that the veteran may be examined by a VA cardiologist to 
determine whether it is at least as likely as not that his 
cardiovascular condition was either caused or aggravated by 
his service-connected sarcoidosis.  The Board also finds that 
the August 1997 VA examination report may not be relied on in 
readjudicating the veteran's claim.  See Harder v. Brown, 5 
Vet. App. 183, 188-89 (1993). 

Finally, since the Joint Motion, the veteran testified at a 
hearing in July 1999 before the undersigned member of the 
Board that he was recently awarded Social Security 
Administration (SSA) benefits.  The Board notes, however, 
that none of the veteran's SSA records are associated with 
the claims file.  The Board therefore requests that all such 
records be obtained and associated with the claims file, to 
include all medical records which formed the basis of that 
decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his service-
connected right paratracheal mass, lung 
base, with mild restrictive respiratory 
impairment.  All indicated studies should 
be conducted, including pulmonary 
function tests and X-ray studies.  The 
examiner should be provided with the a 
copy of the revised rating criteria for 
Diagnostic Codes 6603 and 6846, to 
include the pulmonary function test 
findings required under Diagnostic Code 
6603.  The examiner should address 
whether there is pulmonary involvement 
with persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids, or whether 
the veteran requires high dose 
(therapeutic) corticosteroids for 
control.  A comprehensive report and 
analysis should be provided.  The 
veteran's claims file and a copy of this 
Remand should furnished to the examiner 
for review in conjunction with the 
examination.

3.  The veteran should also be examined 
by a VA cardiologist to determine the 
nature, severity and etiology of his 
coronary artery disease.  Any and all 
testing deemed necessary should be 
accomplished and the findings reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any heart disease 
diagnosed is causally related to or 
aggravated by the service-connected right 
lung disability.  If aggravated, the 
examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.  The examiner should also 
reconcile the conflicting opinions 
contained in the record concerning the 
etiology of the veteran's heart disease.  
A comprehensive report and analysis 
should be provided.  The veteran's claims 
file and a copy of this Remand should 
furnished to the examiner for review in 
conjunction with the examination.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for coronary artery disease, 
including as secondary to a service-
connected right paratracheal mass, lung 
base, with mild restrictive respiratory 
impairment.  In adjudicating this claim, 
the RO may not rely on the August 1997 VA 
examination report, as discussed in the 
Joint Motion.  The RO should also 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
a right paratracheal mass, lung base, 
with mild restrictive respiratory 
impairment.  These claims should be 
adjudicated in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  

5.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is obtain additional development 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

  Stedman's Medical Dictionary, 1571 (26th ed., 1995) (Sarcoidosis is a systemic granulomatous disease of 
unknown cause, especially involving the lungs with resulting fibrosis.)


